--------------------------------------------------------------------------------

CONSULTANT SERVICES AGREEMENT

This Agreement is made this 1st day of July, 2009, between:

1. NAD Ltd, a company duly constituted and lawfully operating under the laws of
Cyprus, having its registered seat at 30 Tempon Street, Engomi, PO Box 28006,
Nicosia, legally represented by Dr. Nick Demos, legally authorized for the
signature of the present agreement (hereinafter the “Consultant”), and

2. ANAVEX Life Sciences Corp., a company duly constituted and lawfully operating
under the laws of the state of Nevada, USA, having its representative office, in
Geneva, Switzerland, (hereinafter the “Company”).

Each of the Company and the Consultant shall hereinafter be referred to as the
“Party” and, together with each other, the “Parties”.

The provisions of the Preamble contain substantive provisions, giving rise to
rights, claims and obligations in favour of, or against, the Parties.

Preamble

Whereas the Consultant represents and warrants to the Company that it is an
experienced operator at providing investor relations consultancy and related
programme implementation services;

Whereas the Consultant is interested in providing the Company, with the below
mentioned services, and the Company, acting on its own behalf is accepting the
same, subject to the following terms and conditions;

1. Services

The Consultant shall provide to the Company, with domestic and international
investor relations consultancy and associated programme implementation services,
and shall also act as a Company financial communications partner. More
specifically, the Consultant shall develop and implement, locally and abroad,
investor and public relations strategies and shall manage their ongoing investor
relations, with a view, inter alia, to helping the Company:

*

Strengthen their relationship with investors, shareholders, fund managers,
analysts, etc. (hereinafter the “Interested Persons”); and

    *

Articulating and presenting its business strategy and financial performance to
Interested Persons.

2. Commencement and Duration of the Agreement

2.1 The term of this Agreement shall be one (1) calendar year, commencing on 1st
day of July, 2009 and expiring, unless earlier terminated, on 30th day of April,
2010, and an option to extent for one more year.

2.2 Either party may terminate this Agreement by giving the other party 30 days
written notice of termination.

2.3 Upon termination the Consultant shall have 30 days to exercise any options
that have already vested. After 30 days any unexercised options shall become
void and of no further effect All non-vested options at the time of termination
or death shall become immediately void and of no further effect.

3. Fees

The Consultant will charge an annual retainer fee of $4000.00 USD per month,
invoiced monthly, at the beginning of each month. The fees will be paid in any
bank account following prior written notification by the Company.

--------------------------------------------------------------------------------

4. Placement and other Bonus Success

If, during the period that is the Consultant is retained by the Company under
this Agreement or within 12 months after termination or expiration of this
engagement (subject that a letter of intent, definitive agreement or other
similar such document is agreed to prior to termination of our engagement), any
business relationship is contracted with any strategic partner introduced by NAD
Ltd to, the following fees shall become payable:

 * In case of an equity investment by a financial partner into the ANAVEX group
   of companies, a success fee of 2.0% of the equity funds contributed becomes
   payable within 10 business days after the equity funds have been raised by
   the Consultant.
 * In case of an equity investment by a strategic partner into the ANAVEX group
   of companies, a success fee of 2.0% of the equity funds contributed becomes
   payable within 10 business days after the equity funds have been raised by
   the Consultant.
 * In case of an loan investment into, a bond issue by or a guarantee given to
   ANAVEX group, a success fee of 1.0% of the loan, bond or guarantee volume
   becomes payable within 10 business days after the respective funds have been
   raised by the Consultant.

5. Stock Options

The Consultant will be issued 120,000 Share purchase options subject to the
terms and conditions as outlined in Schedule 1 as attached.

6. Expenses

The Company will reimburse to the Consultant all reasonable expenses incurred
directly related to the Consultants efforts to carry out his obligations for
this Agreement. Amounts exceeding $1000 per month will require written
authorization from the Company prior to incurring of the charges.

7. Waiver of Rights

No failure by either Party to exercise, nor any delay by either Party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
any single or partial exercise of any right or remedy prevent any further or
other exercise thereof or the exercise of any other right or remedy. The rights
and remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by law.

8. Modifications

Any modification of the present agreement all of the terms of which are regarded
as essential will be effectuated by mutual agreement, in writing and signed by
each party whose rights hereunder are effected thereby.

9. Notifications

The correspondence and any other communication between the parties will be
conducted in the English language. The letters will be delivered to the
contracting parties to the above mentioned addresses respectively.

10. Settlement of Disputes

This Agreement shall be governed, construed and enforced in accordance with the
laws of Greece. The Parties submit to the exclusive jurisdiction of the
competent courts of Athens in regard to any disputes that may arise from or in
connection with this Agreement and cannot be settled amicably within a
reasonable period of time.

2

--------------------------------------------------------------------------------

11. Miscellaneous

11.1 Neither Party shall disclose or cause to be disclosed: [(i) the existence,
execution and contents of this Agreement], and (ii) any information, data or
documents which either Party may have obtained, by virtue of, in connection
with, or in the course of, this Agreement and the discharge of the functions
envisaged therein, in relation to the other Party, its Group members,
shareholders, employees, officers and advisors, without the prior written
consent of the other Party, unless directed by a court or other authority or for
the purpose of safeguarding its legitimate rights and interests hereunder. The
confidentiality obligation shall survive termination of this Agreement and
breach thereof shall qualify as due cause for termination of this Agreement
against the breaching party.

11.2 Each Party shall execute or cause to be executed such additional documents
and take such other actions necessary or advisable to give full effect to the
terms of this Agreement.

11.3 This Agreement supersedes any and all prior agreements, understandings,
communications or contracts entered into or exchanged between the Parties on the
subject matter.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written, in July 1, 2009 counterparts, each of which shall, for all
purposes, be deemed as original, but all of which together shall constitute one
and the same legal instrument.

The Contracting Parties

For the Company: ANAVEX Life Sciences Group Harvey Lalach

For the Consultant: NAD Ltd Nick Demos

Date: July 1, 2009

3

--------------------------------------------------------------------------------

SCHEDULE 1

STOCK OPTION AGREEMENT

This Stock Option Agreement is made as of July 1, 2009 by and between Anavex
Life Sciences Corp. (the “Corporation”), and NAD Ltd. (the “Optionee”).

RECITALS

A. The Corporation and the Optionee have entered into a Consulting Agreement
dated as of July 1, 2009 (the “Consulting Agreement”) that provides for the
grant of stock options to the Optionee to purchase shares of the Corporation’s
common stock (the “Shares”). The stock options granted herein are being granted
pursuant to the Consulting Agreement.

NOW THEREFORE, specifically incorporating these recitals herein, it is agreed as
follows:

AGREEMENT

GRANT OF OPTIONS

NUMBER OF SHARES. Subject to the terms and conditions of this Agreement and the
Consulting Agreement, the Corporation grants to Optionee, Options to purchase
from the Corporation One hundred thousand (120,000) shares (the “Option
Shares”).

EXERCISE PRICE. Each Option Share is exercisable at a price of US $2.50 per
share (the “Option Price”).

TERM. The Expiration Date for all Options shall be July 1, 2014.

VESTING. The Options granted herein vest in accordance with the terms set out
below:

All options to vest upon completion of a minimum financing of $3,000,000
introduced and closed by the Optionee.

CONDITIONS OF OPTION.

The Options may be exercised immediately upon vesting, subject to the terms and
conditions as set forth in this Agreement and the Consulting Agreement.

EXERCISE OF OPTION

DATE EXERCISABLE. The Options shall become exercisable by Optionee in accordance
with the vesting terms as above.

MANNER OF EXERCISE OF OPTIONS AND PAYMENT FOR COMMON STOCK. The Options may be
exercised by the Optionee, in whole or in part, by giving written notice to the
Secretary of the Corporation, setting forth the number of Shares with respect to
which Options are being exercised. The purchase price of the Option Shares upon
exercise of the Options by the Optionee shall be paid in full in cash.

4

--------------------------------------------------------------------------------

STOCK CERTIFICATES.

Promptly after any exercise in whole or in part of the Options by Optionee, the
Corporation shall deliver to Optionee a certificate or certificates for the
number of Shares with respect to which the Options were so exercised, registered
in Optionee name.

NONTRANSFERABILITY RESTRICTION.

The Options are not transferable by Optionee.

NO RIGHTS AS SHAREHOLDER PRIOR TO EXERCISE

Optionee shall not be deemed for any purpose to be a shareholder of Corporation
with respect to any shares subject to the Options under this Agreement to which
the Options shall not have been exercised.

ADJUSTMENTS

NO EFFECT ON CHANGES IN CORPORATION’S CAPITAL STRUCTURE. The existence of the
Options shall not affect in any way the right or power of the Corporation or its
shareholders to make or authorize any adjustments, recapitalization,
reorganization, or other changes in the Corporation’s capital structure or its
business, or any merger or consolidation of the Corporation, or any issue of
bonds, debentures, preferred or preference stocks ahead of or affecting the
Option Shares, or the dissolution or liquidation of the Corporation, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

ADJUSTMENT TO OPTION SHARES.

The Option Shares are subject to adjustment upon recapitalization,
reclassification, consolidation, merger, reorganization, stock dividend, reverse
or forward stock split and the like. If the Corporation shall be reorganized,
consolidated or merged with another corporation, Optionee shall be entitled to
receive upon the exercise of the Option the same number and kind of shares of
stock or the same amount of property, cash or securities as Optionee would have
been entitled to receive upon the happening of any such corporate event as if
Optionee had been, immediately prior to such event, the holder of the number of
Shares covered by the Option.

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

Anavex Life Sciences Corp.       /s/ Harvey Lalach   Name: Harvey Lalach  
Title: President  

The undersigned Optionee hereby acknowledges receipt of this Stock Option
Agreement, accepts the Options granted there under, and agrees to the terms and
conditions thereof and the related Consultant Agreement.

OPTIONEE       /s/ Nick Demos   NAD Ltd.  

6

--------------------------------------------------------------------------------

Anavex Life Sciences Corp.

NOTICE OF EXERCISE OF STOCK OPTION

The undersigned hereby exercises the Stock Options granted by Anavex Life
Sciences Corp. and seeks to purchase ____________________ shares of Common Stock
of the Corporation pursuant to said Options. The undersigned understands that
this exercise is subject to all the terms and provisions of the Stock Option
Agreement dated as of May 1, 2009 and of the Consulting Agreement referred to
therein.

Enclosed is a check in the sum of US $________________in payment for such
shares.

    Signature of Optionee               Date:     

7

--------------------------------------------------------------------------------